Title: From Thomas Jefferson to Charles Lynch, 1 August [1780]
From: Jefferson, Thomas
To: Lynch, Charles



Sir
Richmond August 1. [1780]

It gives me real concern to find that there is any one citizen in the [common]wealth so insensible of the advantages which himself and his posterity must [derive] from the present form of Governm[ent compared with what?] they can expect on a [return to] dominion under a foreign State, as to wish to return to it. I supp[ose] that [they have] maturely considered the matter before they took the dangerous step [they have ventured] on, that they have made up their minds and reasoning on the subject is vain. It remains to determine what shall be done. The most vigorous, decisive measures shou’d be continued for seizing every one on whom probable proof of guilt shall appear. Those who have been the leaders of the combination, who have enlisted others into it, or who have accepted of commissions from the enemy, shou’d be tried before an examining court for high treason, and if found guilty sent here for further trial. Those smaller offenders, who have barely assented to it, whose unequivocal proofs of repentance give assurance of a real change of opinion and who may be useful as witnesses to discover the whole plot, and convict the offenders it wou’d perhaps be better to disarm but not to put into a course of legal prosecution. A pardon is what in any other case might be granted them to qualify them as witnesses, but in the case of high treason the executive have no power of pardon: that rests with the Legislature who will not meet you know till october. Your activity on this occasion, deserves great commendation, and meets it from the Executive. The method of seizing them at once which you have adopted is much the best. You have only to take care that they be regularly tried after[wards. No expense of guards must be spared as far as] they shall be found neces[sary, and the] sooner those found guilty can [be s]ent down the better. The attorn[ey for the Common]wealth in your county will doubtless advise you in yo[ur proceedings to which I] can add nothing but an exhortation to continue the [energy with which you have] begun [to sup]press [these] parricides of their cou[ntry before they shall have] further Leisure to draw other innocent men into the same danger.
I am sir, with great respect, Your mo obedient servant,

Th: Jefferson

